Dillon, J.
One point made by the plaintiff in the court below was, that the transcript'of the judgment, from Webster county, in favor of Patrick Reilly, showed no judgment against Mary Ann Doyle, but only against her. husband, Michael Doyle. The record entry is far from being clear, and the entire record of that cause was not before the Court below, nor is it before this Court.
It is proper in all cases, and in cases where the entry is obscure, or not clear, it is necessary to read the record entry in the light of the pleadings and of the entire record. See, generally, on this subject, 1 Greenleaf Ev., §§ 511, 514; Foot v. Glover, 4 Blackf., 313; Bell v. Mossey, 14 La. Ann., 831; Hughes v. Blake, 1 Mason, 514.
Looking at the record entry alone, we would conclude that it contained no judgment against Mary Ann Doyle. If then, upon the testimony which was before the Court, it *536was clear that Michael Doyle had, in law, no.interest in the note, at the time the defendant was garnished, it would follow that the latter could not be held as the debtor-of Michael.
But, under the doctrine of Duncan v. Roselle, 15 Iowa, 501, we are not satisfied that this note, though payable to the wife of Michael, was not liable for his debt.
It seems that the consideration of the note was the settlement of a suit between Patrick Doyle and Michael Doyle, and certain board and washing done for Patrick by Mary Ann Doyle, the payee.
So far, on the record before us, we have no difficulty. The great contest was, whether this note was transferred by the payee to Holt (the plaintiff’s assignor) before or after the defendant was garnished. On the testimony, this point is far from being clear. If it was in good faith transferred before the garnishment, the plaintiff’s rights could not be affected by the subsequent garnishment of the maker by a creditor of Mary Ann or Michael Doyle.
If it was transferred afterwards, the plaintiff’s rights might be affected by the prior garnishment. The law in this State is clearly settled by the statute and decisions. Rev., § 3211; Gillam v. Huber, 4 G. Greene, 155; Jefferson County v. Fox, Mor., 48; approved 2 G. Greene, 127; Walters v. Washington Insurance Company, 1 Iowa, 404; Burton v. District Township, 11 Id., 165; McCorld v. Beatty, 12 Id., 299; Stephens v. Pugh, Id., 430. Although averred in his answer, the defendant did not prove that the District Court of Webster county had ever rendered judgment against him as garnishee, or that he had ever paid anything upon or in consequence of the garnishment proceedings.
It is evident, from the foregoing, that the actual adversary parties are the plaintiff in this action (Fowler) and the judgment creditor in Webster county, (Reilly). The defendant should not be compelled to pay both. He ought *537to pay the one who is legally and justly entitled to payment. The judgment of the Court, in this case, relieved the defendant from any obligation to pay the plaintiff.
If no judgment is ever obtained against him on the garnishment proceedings in Webster county, he may escape payment altogether. If judgment had been rendered in this action, in favor of the plaintiff, this would not be available to protect the defendant from liability on the garnishment proceedings in Webster county. On different, or even upon the same proof, another court or jury may decide differently from what the court did in Jones county, in relation to whether the note was or was not transferred in good faith and before the garnishment.
In this attitude of the case, the Court should have proceeded or have compelled the parties to proceed, under section 2765 of the Revision of 1860. “The Court may determine any controversy between parties, when it can be done without prejudice to the rights of others, or by saving their rights. But when a determination of the controversy between the parties before the Court cannot be made without the presence of other parties, the Court must order them to be brought in.”
This section is especially applicable to cases where the debtor is under an apparent liability to two different parties for or on account of the same debt or duty, and only one of them is before the Court.
It was within the power of the plaintiff to have amended his petition, and have made. Reilly a party, alleging that he claimed some interest in the debt, evidenced by the note of Patrick Doyle. The Court would, doubtless, have given him leave to have done so, at almost any stage of the cause, or the defendant, under other provisions of the Revision, might have filed a cross-petition, making the plaintiff and Rielly parties to it. As supporting the position that Reilly should have been made a party, see Forepaugh v. Appold, *53817 Ben. Monroe, 625, 632; Talbot v. Pierce, 14 Id., 195, 208; decided under similar statute.
It will best advance tbe ends of justice to set aside the decree below, remand the cause, with directions to the District Court to order the plaintiff or the defendant, as it deems most proper, to bring Reilly in as a party, and be and tbe plaintiff can then, in one and tbe same proceeding have their respective right adjudicated. This course will compel tbe defendant to pay some one, and will protect him from paying twice.
Reversed and remanded.